Citation Nr: 9931182	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  94-17 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel

INTRODUCTION

The veteran's active military service extended from May 1975 
to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  That rating decision confirmed and 
continued a 50 percent rating for paranoid schizophrenia 
which had been in effect since February 1991.  A September 
1993 hearing officer's decision increased the rating to 70 
percent, effective December 1992.  The veteran continues to 
seek a higher rating.  

This case was previously before the Board in January 1997, 
when it was remanded for additional medical evidence and 
readjudication of the claim pursuant to changes in 
regulations governing the evaluation of mental disorders.  
The requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected paranoid schizophrenia 
produces total social and industrial inadaptability.


CONCLUSION OF LAW

A 100 percent rating for paranoid schizophrenia is warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.132, Code 9203 (effective prior to Nov. 7, 1996); 38 C.F.R. 
4.130, Code 9203 (effective Nov. 7, 1996).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service 
connected paranoid schizophrenia has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self-support of the individual.  
38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from service-
connected psychiatric disorders were changed during the 
course of the veteran's appeal.  Compare 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996), with 61 Fed.Reg. 52695-52702 
(Oct. 8, 1996), codified at 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (1997).  
Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case. VAOPGCPREC 11-97 at 3-4; Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  This determination depends on 
the facts of the particular case and, therefore, is made on a 
case-by-case basis.  VAOPGCPREC 11-97 at 2.

The veteran's service-connected paranoid schizophrenia is 
currently rated 70 percent disabling.  Under the old 
criteria, a 100 percent rating was assigned for active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  A 70 percent rating was for 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).

Under the new criteria, a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9203 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

II.  Factual Background

The veteran was originally granted service connection for a 
nervous stomach in an April 1977 rating decision based on 
symptoms shown in service and on recent VA examination.  An 
August 1989 rating decision reclassified his service-
connected psychiatric disability as paranoid schizophrenia to 
more accurately reflect his current disorder.  

In February 1993, the veteran filed a claim for an increased 
rating, submitting a letter from a VA staff psychiatrist, Dr. 
S. Gifford.  Dr. Gifford wrote that he had been seeing the 
veteran since February 1992 when he was observed to be a 
tense, jittery young man with some pressure of speech, who 
described "racing thoughts," nightmares and auditory 
hallucinations.  He continued to have these symptoms 
intermittently, hearing voices while driving, having 
nightmares and hostile fantasies and suffering from sleep 
disturbances.  He often quarreled with his supervisors and 
lost time from work because of his irascibility.  Dr. Gifford 
noted that, in his opinion, the veteran suffered from a form 
of post-traumatic stress disorder, with the addition of 
psychotic symptomatology "that persists and impairs his 
working capacity."

A VA examination in March 1993 noted that the veteran had 
severe difficulties at work in the post office.  He was 
described as highly motivated to continue with his job, 
despite having been fired three times previously, but was 
less able to keep up with work because of decreasing sick 
hours.  As his symptoms got out of control, he would simply 
leave work.  The examiner described increasing stressors in 
the veteran's personal life, including the purchase of a new 
house and the recent birth of his first child.  Currently he 
was being treated primarily by Dr. Wolff every other week, 
and by Dr. Gifford at the VA Medical Center as needed.  
Subjectively, he described disturbing dreams of throwing his 
boss out a window which caused him to wake up sweating and 
worried about his impulse control.  At work he remained 
paranoid, feeling convinced that everybody was out to get 
him.  As his anxiety and agitation increased, his 
gastrointestinal symptoms increased to the point where at 
times he has lost control of his bowels.  On mental status 
examination, the veteran presented a "somewhat odd picture 
in that he refuses to sit down, spends the entire interview 
pacing and agitated at times with his eyes closed."  He 
presented himself very well, giving exact dates and numbers, 
and was able to show good memory.  The examiner noted that it 
was not his memory that was dysfunctional at work, but it was 
probably anxiety to the point of agitation which interferes 
with his concentration and his ability to learn new tasks.  
Although he had paranoid delusions, he was not hallucinating.  
His insight into his condition was relatively good and his 
social judgment adequate.  The final diagnosis was chronic 
paranoid schizophrenia.  

Dr. Wolff wrote in July 1993 that the veteran had been coming 
regularly for treatment to the VA outpatient clinic for the 
past 10 years.  He stated that the veteran's disorder 
"severely impairs his occupational and social functioning."  
He described the following:

He has very poor control of his anger in 
his work situation where he experiences 
violent fantasies concerning persons with 
whom he comes into conflict.  This is 
especially true of his superiors by whom 
he feels continually harassed and 
pressured by even normal work 
requirements such as learning to operate 
a sorting machine . . . His feeling of 
being harassed is accentuated by auditory 
hallucinations, as he hears voices 
telling him, 'They're out to get you.'

Dr. Wolff added that the veteran had much difficulty coping 
with the pressures of family life, and at times he could 
handle it only by withdrawing emotionally and/or physically.  
These domestic pressures exacerbated his problems on the job 
causing periodic depression and thoughts of suicide.  In 
another letter written the same month, Dr. Wolff wrote that 
the veteran was currently unable to cope with the pressure 
for performance entailed in trying to learn to use the flat 
mail-sorting machine and recommended that he be assigned to a 
less demanding and less stressful position as remaining in 
his present assignment was very likely to exacerbate the 
problems for which he was being treated.

At a September 1993 personal hearing, the veteran testified 
that he experienced harassment in his job with the post 
office because of odor cause by involuntary bowel movements 
caused by his disability.  He testified that he had "blown 
up" several times on the job causing him to be suspended or 
fired several times, although he was always reinstated upon 
intervention of his union representative.  He indicated that 
he had lost three months time from work over the past year, 
and four to five months work the previous year due to his 
service-connected psychiatric disorder.  He had no hobbies, 
no friends and slept a great deal because of his medication.  
His representative stated that the veteran was essentially 
confined to home when not at work or obtaining treatment from 
VA for his service-connected paranoid schizophrenia.  The 
veteran stated that he went through about three or four 
diapers at work per day, and that these had been prescribed 
by VA.

In June 1995, Dr. Wolff wrote another letter noting that the 
veteran had been treated at the Mental Health Clinic with 
individual counseling and psychotropic medications which 
currently included Risperidone, Cogentin, Stelazine, 
Trozodone and Paxil.  Dr. Wolff noted that on the job, the 
veteran's functioning was severely compromised by his 
psychosis.  He felt continually harassed by his supervisors 
and experienced auditory hallucinations which told him that 
others were out to get him.  Finally, Dr. Wolff wrote, "I 
believe . . . the impairment of [the veteran's] interpersonal 
and occupational functioning which results from his 
psychosis, that his service-connected disability should be 
increased to 100 [percent]."

In another letter from Dr. Wolff, dated in April 1997, he 
stated that the veteran's job performance and relationships 
with supervisors had continued to deteriorate and his 
paranoia had increased.  In spite of heavy doses of 
psychotropic medications, he continued to have auditory 
hallucinations of paranoid content.  Dr. Wolff added that he 
continued to feel strongly that the veteran's service-
connected paranoid schizophrenia was "so disabling of his 
interpersonal and occupational functioning that he should be 
eligible for 100 [percent] service-connected disability."

An August 1997 VA examination showed the veteran continued to 
hear voices which were unpleasant and tell him to kill 
himself.  These voices occurred at night but also at work and 
occurred several times a week and were noted to disturb his 
functioning both at home and at work.  On mental status 
examination, the veteran could not sit during the interview 
because he felt too nervous.  His mood throughout the 
interview was anxious.  He did not hallucinate but had a 
history of doing so.  His attention and concentration was 
good, and he answered questions relevantly.  There was no 
suicidal or homicidal ideation at this time.  He was fully 
oriented.  The diagnosis was paranoid schizophrenia and his 
GAF was 60.  

A social and industrial survey was conduced in September 1997 
by two licensed social workers.  The veteran requested 
permission to pace during the interview since he felt too 
anxiety laden to sit.  His general appearance was one of 
dishevelment.  The veteran described problems relating to 
wife and daughter, stating that he was most comfortable when 
he was isolated from others.  He indicated no involvement in 
the community, spending most of his time either at work or at 
home.  He had been working at the post office for 
approximately 16 years and had been removed several times for 
difficulties with supervisors.  He perceived that he was 
constantly harassed.  He felt that his supervisors and 
management did not relate to problems of disabled veterans.  
He had no close associations among his bosses or peers.  He 
felt threatened, and sometimes did not feel psychologically 
ready to go into work, missing about one week a month on 
average.  He stated that he was incontinent on the job, 
changing his diaper four or five times a day.  He had been 
wearing diapers since about six years ago when they had been 
prescribed by his VA doctor.  Nerves brought on the 
incontinence.  The veteran experienced auditory commands, 
some of which were suicidal.  He described them as 
"powerful."  The severity and intensity depended on the 
stressors at home and work.  He took increased medication 
under his therapist's direction to cope with this.  He has 
had thoughts of slashing his wrists with razor blades in his 
cellar, or drowning.  Other command hallucinations told him 
to "get somebody at work."  He was told how to do it and 
given a time, place and method.  At times, the voices had a 
denigrating tone, and told him to have himself committed and 
stay in the hospital for life.  At other times, the voices 
urged him to harm the family.  The examiners noted that the 
veteran's thinking was such that he remained not only 
isolated in the community, but also spent considerable time 
in isolation, even within his own family.  The examiners 
stated that although it was a contradiction to divide a GAF, 
in their opinion the veteran would score approximately a 50-
55 for vocational adjustment and about 40 in terms of social 
adjustment.  Finally, the examiners noted the following:

In our opinion, this veteran presents a 
symptom picture which, for virtually all 
other paranoid schizophrenic patients 
whom we have seen in treatment and/or 
social and industrial surveys through the 
years, would preclude functioning at any 
level of vocational adjustment and would 
service to justify remaining at home, or 
within a structured environment with a 
total disability rating.

The most recent records show that the veteran was 
hospitalized in January 1999 following a dispute with his 
boss at the post office when he was denied overtime and an 
attempt was made to send him home.  He became anxious and 
nervous and developed chest pain.  He presented to the 
emergency room at the VA Medical Center where, after 
receiving pain medication, he voiced thoughts of "getting 
rid" of his boss by "setting her on fire with gasoline or 
poisoning her."  He mentioned hearing a male voice 
commanding him to do this.  He was cleared medically, and 
then transferred to the psychiatric ward of another VA 
hospital.  There, he denied any homicidal ideation with an 
active plan.  He stated that he had been more irritable and 
angry with sleep disruption.  His mood was fearful and he 
felt that he had to watch out for his boss, who was 
constantly "after me and watching me."  The hospital report 
noted that he had presented to the hospital with similar 
complaints in November 1998 when he voiced suicidal and 
homicidal ideation again towards the same female boss.  He 
subsequently denied suicidal or homicidal ideation and was 
discharged home.  On this admission, mental status 
examination showed him anxious but pleasant and cooperative.  
He spoke in a calm voice with fair eye contact.  He denied 
any present homicidal or suicidal ideations since admission 
to the ward as well as visual or auditory hallucinations, but 
has had both prior.  Visual hallucinations were described as 
"shadows on the wall," and audio hallucinations were always 
the same unknown male voice telling him to look out for his 
boss, that she was out to get him, and that she hated his 
guts.  His thought processes were vague and unclear.  He 
denied thought broadcasting but believed he could read 
people's minds.  He was alert and fully oriented.  His 
insight and judgment were described as poor.  

III.  Analysis and Conclusion

The Board finds that the veteran's service-connected paranoid 
schizophrenia is primarily manifested by persistent auditory 
hallucinations, unrelieved by medication, loss of bowel 
control, lack of impulse control, and paranoid delusions.  
Specifically, his auditory hallucinations, consisting of 
threats to kill his boss, are of such persistence and 
bizarreness as to produce total social and industrial 
inadaptability.  Auditory hallucinations were noted in a 
February 1992 letter from Dr. Gifford.  In March 1993, the 
veteran dreamed of throwing his boss out a window.  In a July 
letter, Dr. Wolff wrote that the veteran heard voices telling 
him, "[t]hey're out to get you."  In June 1995, Dr. Wolff 
stated that the veteran's functioning on the job was severely 
compromised by his psychosis which included auditory 
hallucinations telling him that others were out to get him.  
In his opinion, the veteran's impairment in his interpersonal 
and occupational functioning should be rated 100 percent.  In 
April 1997, Dr. Wolff wrote that in spite of heavy doses of 
psychotropic medications, the veteran continued to have 
auditory hallucinations of paranoid content.  He repeated his 
assessment that the veteran's paranoid schizophrenia was so 
disabling that he should be rated 100 percent.  In the August 
1997 VA examination, the veteran continued to complain of 
voices, both at home and at work, several times a week which 
were now telling him to kill himself.  On September 1997 
social and industrial survey, he described the voices as 
powerful, commanding him to kill himself, harm somebody at 
work, including the place, time and method of harm, or harm 
his family.  The report of the examining social workers noted 
that it was their opinion that the veteran presented a 
symptom picture which would "preclude functioning at any 
level of adjustment" and would justify a total disability 
rating.  His most recent auditory hallucinations were the 
most graphic, consisting of hearing a male voice commanding 
him to get rid of his boss by "setting her on fire with 
gasoline or poisoning her."  

The Board finds that the veteran's disability picture more 
nearly approximates the criteria for a total evaluation under 
the old rating schedule for psychotic disorders which 
contemplates active psychotic manifestations which are of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  As 
such, the Board determines that it is more advantageous to 
the veteran to rate his service connected psychiatric 
disability under the old rating criteria.  VAOPGCPREC 11-97 
at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
evidence supports an increased rating of 100 percent for the 
veteran's service connected paranoid schizophrenia.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9203 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1999).  In making this 
determination, the Board has relied on the rule affording the 
veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999). 


ORDER

A 100 percent rating for paranoid schizophrenia is granted, 
subject to the regulations governing the payment of monetary 
awards.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

